Skadden, Arps, Slate, Meagher & Flom llp BOSTON, MASSACHUSETTS02116 TEL: (617) 573-4800 FAX: (617) 573-4822 www.skadden.com June 11,2014 FIRM/AFFILIATE OFFICES CHICAGO HOUSTON LOS ANGELES NEW YORK PALO ALTO WASHINGTON, D.C. WILMINGTON BEIJING FRANKFURT HONG KONG LONDON MOSCOW MUNICH PARIS SÃO PAULO SEOUL SHANGHAI SINGAPORE SYDNEY TOKYO TORONTO Securities and Exchange Commission treet, NE Washington, DC 20549 RE: BlackRock Corporate High Yield Fund, Inc. - N-2 Filing Ladies and Gentlemen: On behalf of BlackRock Corporate High Yield Fund, Inc. (the "Fund"), we are enclosing herewith for filing pursuant to the Securities Act of 1933, as amended (the "Securities Act"), and the General Rules and Regulations of the Securities and Exchange Commission (the "Commission") thereunder, and the Investment Company Act of 1940, as amended, and the General Rules and Regulations of the Commission thereunder, one electronically signed Registration Statement on Form N-2 (the "Registration Statement"). A fee of $128.80 to cover the registration fee under the Securities Act has been paid. We wish to note that the Registration Statement contemplates on-going "at-the-market" offerings of the Fund's common shares. All of the required disclosure is included in the prospectus; there is no Statement of Additional Information. The Fund has split the prospectus into two parts. Part I contains information that is specific to the Fund and expected to be the subject of periodic updating, and Part II contains information that is more generally applicable to the fund complex and expected to be the subject of less frequent updating. The prospectus identifies disclosure responses by Form N-2 item number. Securities and Exchange Commission June 11, 2014 Page 2 If you have any questions or require any further information with respect to this Registration Statement, please call me at (212) 735-3637 or Tom DeCapo at (617) 573-4814. Best regards, /s/ George Ching George Ching
